DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 and 7 are objected to because of the following informalities:  
For claim 2, “The moto”, on line 2, should be changed to –The motor--.
For claim 7, “a voltage to the motor at a second slope” should be changed to “the voltage to the motor at the second slope
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 11, the limitation “the third slope” is recited on line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lurk et al. (hereinafter Lurk, US 2009/0261766 A1) in view of Kusakawa (US 2015/0042247 A1).
For claim 1, Lurk discloses a power tool (Fig. 1 of Lurk discloses an apparatus (Lurk discloses a motor vehicle power supply system – see Lurk, Fig. 1, paragraph [0001], lines 1-7) which is silent for disclosing a power tool. However, Kusakawa discloses a circuitry which is similar as Lurk’s circuitry. Kusakawa discloses the circuitry which is used for a power tool 1 – see Kusakawa, Fig. 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Lurk to incorporate teaching of Kusakawa for purpose of controlling rotation of motor of power tool efficiently and also to meet the specific particular application), comprising: 
a motor (Fig. 1 of Lurk discloses a motor 10 – see Lurk, Fig. 1, paragraph [0010], lines 1-2); 
a power supply unit for supplying power to the motor (Fig. 1 of Lurk discloses a power supply unit UB for supplying power to the motor 10 – see Lurk, Fig. 1, paragraph [0013]); 
a driving circuit electrically connected to the motor to enable the power supply unit to apply a voltage to the motor (Fig. 1 of Lurk discloses a driving circuit 18 electrically connected to the motor 10 to enable the power supply unit UB to apply a voltage to the motor 10 – see Lurk, Fig. 1, paragraphs [0013]-[0015]); 
a voltage detection unit for detecting a voltage of the motor (Figs. 1-2 of Lurk disclose a voltage detection unit 26 for detecting a voltage UM of the motor 10 – see Lurk, Figs. 1-2, paragraphs [0011], [0013] and [0017]); and 
a controller, which is configured to control the driving circuit to apply the voltage to the motor at a second slope when the voltage of the motor is greater than or equal to a preset voltage (Figs. 1-2 of Lurk disclose a controller 24 which is configured to control the driving circuit 18 to apply the voltage UM to the motor 10 at a second slope (second slope = 0 at time range (0,t1) or (t3, t[s]) when the voltage UM of the motor 10 is equal to a preset voltage U1 – see Lurk, Figs. 1-2, paragraphs [0013] and [0017]); 
wherein the second slope ranges from 0 to 0.3 (Fig. 2 of Lurk discloses the second slope ranges (e.g. at time 0,t1) from 0 to 0.3).
For claim 2, Lurk in view of Kusakawa disclose the power tool of claim 1. Lurk discloses controlling speed of the motor (see Lurk, paragraphs [0005] and claim 7). Lurk does not specifically disclose a rotational speed detection unit for detecting the rotational speed of the motor. However, Kusakawa discloses a rotational speed detection unit for detecting the rotational speed of the motor (Figs. 2 and 3 of Kusakawa disclose a rotational speed detection unit 21,23 for detecting the rotational speed of the motor 9 – see Kusakawa, Figs. 2-3, paragraph [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Lurk to incorporate teaching of Kusakawa for purpose of improving the accuracy and stability of speed control in motor control system.
 Lurk in view of Kusakawa disclose the controller is configured to control the driving circuit to apply the voltage at a third slope when the speed of the motor is greater than or equal to a preset speed and the third slope is greater than the second slope (Figs. 1-2 of Lurk disclose the controller 24 which is configured to control the driving circuit 18 to apply the voltage at a third slope (third slope at time range t1, t2) when the speed of the motor 10 is greater than or equal to a preset speed and the third slope (third slope at time range t1, t2) is greater than the second slope (slope at time range 0, t1) – see Lurt, Figs. 1-2, paragraphs [0005] and [0017]).
For claim 5, Lurk in view of Kusakawa disclose the power tool of claim 1, wherein the controller is configured to determine the preset voltage according to a maximum current which an internal circuit of the power tool withstand (Figs. 1-3 of Lurk disclose the controller 24 which is configured to determine the preset voltage U3 according to a maximum current I3 which an internal circuit 28/30 of the power tool withstand – see Lurk, Figs. 1-3, paragraphs [0011] and [0016]).
For claim 6, Lurk in view of Kusakawa disclose the power tool of claim 1, wherein the controller selects the preset voltage based on at least one of a maximum current which the driving circuit withstand and a load of the motor (see Lurk, Figs. 2-3, paragraph [0016]).
For claim 7, Lurk in view of Kusakawa disclose the power tool of claim 1, wherein the driving circuit comprises a power switch and the controller controls the on or off of the power switch in a pulse-width modulation manner to enable the driving circuit to apply a voltage to the motor at a second slope (Fig. 1  of Lurk discloses the drive circuit 18 which comprises a power switch 18, and the controller 24 which controls the on or off of the power switch 18 in a pulse-width modulation manner to enable the driving circuit 18 to apply a voltage to the motor at a second slope – see Lurk, Fig. 1, paragraphs [0013], lines 17-23, [0015] and [0020]).
For claim 8, Lurk in view of Kusakawa disclose the power tool of claim 1, wherein the power supply unit is a battery pack connected to the power tool detachably (Lurk discloses the power supply unit UB which is silent to be a battery pack connected to the power tool detachably. However, Kusakawa discloses discloses the power supply unit 3 which is Kusakawa’s battery pack 3 connected to the power tool 2 detachably – see Kusakawa, Figs. 1A-1B, paragraph [0054]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Lurk to incorporate teaching of Kusakawa for purpose of obtaining the highest energy density in the rechargeable-battery market) and the voltage of the battery pack is greater than or equal to 30V (Lurk in view of Kusakawa disclose the voltage of the power supply unit/ battery pack  which is between operating voltage values 9V and 16 V. Lurk in view of Kusakawa fail to disclose the battery pack which is greater than or equal to 30V. However, it would have been an obvious matter of design choice to boost the rated current to any suitable value since it has been held that discovering an optimum value of a result effective variable, and/or optimum ranges involves only routine skill in the art. In re Boesch, In re Aller, 105 USPW 233).
For claim 9, Lurk in view of Kusakawa disclose all limitations as applied to claim 1 above. Lurk in view of Kusakawa disclose the power tool which is silent to be a lawnmower. However, given that the references show the precise structure claimed by the present invention adds nothing to the claimed structure of the circuit, the phenomena, whether it is used in “a lawnmower”, is an intended use of the circuit and that does not carry patentable weight. Since the teaching of Lurk in view of Kusakawa for controlling motor in vehicle or power tool can be used for powering “a lawnmower”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Kusakawa’s power tool which powers a lawnmower.
Claims 10 and 13 are method claims which are either same or similar to that of “an apparatus” claims 1 and 5, respectively. The explanation is omitted.
For claim 11, Lurk in view of Kusakawa disclose the control method for the power tool of claim 10, wherein the driving circuit is controlled to apply a voltage to the motor at a first slope when the voltage of the motor is less than the preset voltage and the first slope is less than or equal to the third slope (Lurk discloses the driving circuit 18 which is controlled to apply a voltage UM to the motor 10 at a first slope (t2, t3) when the voltage UM of the motor 10 is less than the preset voltage U3 – see Lurk, Figs. 1-2, paragraph [ 0015]).
For claim 14, Lurk in view of Kusakawa disclose a control method for a power tool starting with a load (Fig. 1 of Lurk discloses an apparatus (Lurk discloses a motor vehicle power supply system – see Lurk, Fig. 1, paragraph [0001], lines 1-7) which is silent for disclosing a power tool starting with a load. However, Kusakawa discloses a circuitry which is similar as Lurk’s circuitry. Kusakawa discloses the circuitry which is used for a power tool 1 starting with a load (see Kusakawa, Figs. 1 and 3, paragraph [0090], lines 1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Lurk to incorporate teaching of Kusakawa for purpose of controlling rotation of motor of power tool efficiently and also to meet the specific particular application), the power tool comprises a motor (Fig. 2 of Kusakawa discloses the power tool 1 which comprises a motor 9) and the control method comprises:
detecting a voltage of the motor (Figs. 1-2 of Lurk disclose a voltage detection unit 26 for detecting a voltage UM of the motor 10 – see Lurk, Figs. 1-2, paragraphs [0011], [0013] and [0017]);
applying progressive increments of voltage to the motor at a first slope when the power tool is in a first start-up stage (Figs. 1-2 of Lurk disclose applying progressive increments of voltage UM to the motor 10 at a first slope when the power tool 1 is in a first start-up stage (0, t3)– see Lurk, Figs. 1-2, paragraph [0014]-[0015] and [0017]); and
applying a voltage that varies as a second slope to the motor when the power tool is in a second start-up stage (Figs. 1-2 of Lurk discloses applying a voltage UM that varies as a second slope to the motor 10 when the power tool is in a second start-up stage (t3, t[s]) – see Lurk, Figs. 1-2, paragraphs [0015] and [0017]);
wherein the power tool switches from the first start-up stage to the second start-upstage in condition that the voltage of the motor is greater than or equal to a preset voltage (see Lurk, Fig. 2, paragraph [0015] and [0017]).
For claim 15, Lurk in view of Kusakawa disclose the control method for the power tool of claim 14, wherein the second slope ranges from 0 to 0.3 (Fig. 2 of Lurk discloses the second slope ranges from 0 to 0.3 – see Lurk, Fig. 2, paragraph [0017]).
Claim 16 is method claims which is either same or similar to that of “an apparatus” claim 5. The explanation is omitted.
For claim 17, Lurk in view of Kusakawa disclose the control method for the power tool of claim 14, further comprising detecting the rotational speed of the motor, causing the power tool to switch from the second start-up stage to a third start- up stage in condition that the speed of the motor is greater than or equal to a preset speed, and applying progressive increments of voltage to the motor at a third slope in condition that the power tool is in a third start-up stage (Lurk is silent for comprising detecting the rotational speed of the motor, causing the power tool to switch from the second start-up stage to a third start- up stage in condition that the speed of the motor is greater than or equal to a preset speed, and applying progressive increments of voltage to the motor at a third slope in condition that the power tool is in a third start-up stage. However, Figs. 2-3 of Kusakawa disclose detecting the rotational speed of the motor 9 via induced voltage measuring circuit 23, causing the power tool 1 to switch from the second start-up stage (t1’-t2) to a third start- up stage (t2-t3’) in condition that the speed of the motor is greater than or equal to a preset speed, and applying progressive increments of voltage to the motor at a third slope in condition that the power tool is in a third start-up stage – see Kusakawa, Fig. 3 as illustrated below. It is noted that Fig. 3 of Kusakawa does not specifically disclose voltage to the motor. However, Kusakawa discloses current value to the motor. Also, by Ohm’s Law, i =v/r means current i is directly proportional to the voltage v. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Kusakawa to include voltage value to the motor for purpose of obtaining accurately the voltage applied to the motor).
 
    PNG
    media_image1.png
    660
    1009
    media_image1.png
    Greyscale

For claim 19, Lurk in view of Kusakawa disclose the control method for the power tool of claim 17, wherein the third slope is greater than or equal to the first slope (Fig. 3 of Kusakawa discloses the third slope (t2-t3) which can be greater than or equal to the first slope (t1-t1’)).
Allowable Subject Matter
Claims 3, 4, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846